United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                                                      In the                                      April 10, 2003

                    United States Court of AppealsCharles R. Fulbruge III
                                                          Clerk
                                      for the Fifth Circuit
                                                _______________

                                                  m 02-60163
                                                _______________




                                         AIDA RODRIGUEZ-DURAN,

                                                                            Petitioner,

                                                      VERSUS

                          IMMIGRATION AND NATURALIZATION SERVICE,

                                                                            Respondent.



                                        _________________________

                                       Petition for Review of an Order of
                                       the Board of Immigration Appeals
                                                 m A75 291 331
                                         _________________________




Before SMITH and BARKSDALE, Circuit                        PER CURIAM:**
  Judges, and FITZWATER,* District Judge.
                                                              Aida Rodriguez-Duran petitions for review
                                                           of an order of the Board of Immigration Ap-
                                                           peals that reversed an order of the immigration
                                                           judge and denied her request for political


                                                               **
                                                                 Pursuant to 5TH CIR. R. 47.5, the court has
                                                           determined that this opinion should not be published
   *
      District Judge of the Northern District of Texas,    and is not precedent except under the limited
sitting by designation.                                    circumstances set forth in 5TH CIR. R. 47.5.4.
asylum. We have reviewed the briefs and
applicable authorities and pertinent portions of
the record and have heard the arguments of
counsel. We conclude that the BIA was cor-
rect in determining that there was an insuffi-
cient basis for a fear of persecution and that
substantial evidence supports the BIA’s deci-
sion.

   The petition for review is DENIED.




                                                   2